Citation Nr: 0839971	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease with right leg radiculopathy.  

3.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to July 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in September 2008.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for lumbar 
spine degenerative disc disease with right leg radiculopathy 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
September 2000 rating decision.  The appellant did not appeal 
and that decision is final.

2.  The evidence added to the record since the September 2000 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The appellant did not have active military service during 
a wartime period.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision, which denied 
entitlement to service connection for a back disorder is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

2.  The criteria for basic eligibility for non-service-
connected pension benefits have not been met.  38 U.S.C.A. § 
1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence
Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103 (2008).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  In this case, the Board is 
reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The AOJ denied service connection for a back disorder in a 
September 2000 rating decision based on a finding that a back 
disorder was not shown.  The appellant did not file a notice 
of disagreement and that decision is final.  In June 2005, 
the appellant filed an application to reopen the claim, and 
in a February 2006 rating decision, the AOJ determined that 
no new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in September 2000, 
the record included the service records, post-service medical 
records, and the appellant's statements.  The evidence was 
reviewed and the claim was denied.  The appellant did not 
file a notice of disagreement and that decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for a back 
disorder, and specifically, for lumbar spine degenerative 
disc disease with right leg radiculopathy.  The evidence 
submitted since the prior final denial in September 2000 is 
new and material.  The evidence added to the record includes 
a June 2007 VA examination report showing degenerative disc 
disease of the lumbar spine with right leg radiculopathy and 
an opinion to the effect that it was not possible to opine 
with "certainty" whether the lumbar spine disability was 
related to the documented in-service manifestations or 
whether it was related to post-service activities, to include 
repetitive heavy lifting.  
This evidence, if accepted as true, appears to raise a 
possibility that it is at least as likely as not that lumbar 
spine degenerative disc disease is related to service.  The 
Board finds that new and material evidence has been 
submitted.  Therefore, the claim for service connection for a 
back disorder is reopened.

II.  Nonservice-connected Pension

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim for nonservice-connected pension benefits 
where the claimant did not serve on active duty during a 
period of war.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The appellant seeks non-service-connected pension benefits.  
In order to establish basic eligibility for nonservice-
connected pension benefits, it must be shown that the 
appellant served in active service during a period of war.  
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2007).  Along with other periods not here applicable, the 
law and regulations recognize August 5, 1964 through May 7, 
1975, and the period beginning August 2, 1990, as periods of 
wartime service.  38 U.S.C.A. § 101 (29), (33) (West 2002); 
38 C.F.R. § 3.2 (2008).

In May 1994, the National Personnel Records Center (NPRC) 
verified that the appellant served on active duty from March 
1976 to July 1978.  Since this was not during a recognized 
period of war, he has no qualifying wartime service.  As the 
appellant lacks qualifying military service during a period 
of war, his claim for nonservice- connected pension benefits 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disorder is granted.  

Entitlement to nonservice-connected pension is denied.  


REMAND

The June 2007 VA examination report reflects a diagnosis of 
degenerative disc disease of the lumbar spine with right leg 
radiculopathy.  The examiner opined that it was not possible 
to opine with "certainty" whether the lumbar spine 
disability was related to the documented in-service 
manifestations or whether it was related to post-service 
activities, to include repetitive heavy lifting.  The Board 
finds, that in this case, further development is required in 
regard to the nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the June 2007 VA examiner, if 
available; otherwise, another VA examiner.  
The claims file should be made available 
for review and the examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
respond to the following: Is it more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
appellant's lumbar spine degenerative disc 
disease with right leg radiculopathy is 
related to active service.  A complete 
rationale should accompany all opinions 
provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H.HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


